485 F.2d 1390
AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Plaintiff-Appellee,v.FLORIDA-TEXAS FREIGHT, INC., Defendant-Appellant.
No. 73-2425 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 12, 1973.

Richard P. Kenney, Miami, Fla., for defendant-appellant.
Sherryll M. Dunaj, Miami, Fla., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
For reasons cogently expressed in the district court opinion, 357 F. Supp. 977 (1973), we affirm.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I